On the particular facts disclosed, the determination of the Appellate Term, the order of the Municipal Court entered August 17, 1942, insofar as it denies plaintiff’s motion for summary judgment, or for partial summary judgment, the order of the Municipal Court entered August 19, 1942, granting defendant’s motion for summary judgment dismissing the complaint and the judgment entered thereon, are unanimously reversed, without costs, and the plaintiff’s motion for partial summary judgment granted in the sum of $133.48, with interest from November 29, 1940. Settle order on notice. Present — Townley, Glennon, Untermyer, Dore and Callahan, JJ.